UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-7677



LEON JACKSON, JR.,

                Petitioner - Appellant,

          v.


AL HAYNES; KIM WHITE, Regional Director Mid-Atlantic Region;
HARRELL WATTS,

                Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:06-cv-00091-JPB)


Submitted:   July 22, 2008                 Decided:   July 24, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon Jackson, Jr., Appellant Pro Se. Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leon   Jackson,    Jr.,    a    federal   prisoner,    appeals    the

district       court’s    order   accepting       the    recommendation    of    the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Jackson v. Haynes, No. 3:06-cv-00091-JPB (N.D.W.

Va. Oct. 2, 2007).          We dispense with oral argument because the

facts    and    legal    contentions     are     adequately   presented     in   the

materials      before    the   court     and     argument   would    not   aid   the

decisional process.

                                                                           AFFIRMED




                                         - 2 -